DETAILED ACTION
This office action is responsive to communications filed on March 7, 2022.  Claims 1, 5, 13, 33, 45, 49, 57 and 77 have been amended.  Claims 1-14, 33-36, 45, 46, 49, 52-57 and 77-79 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 7, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 45, 46 and 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 2021/0352713).

Regarding Claim 1, Wu teaches a method for wireless communications at a user equipment (UE), comprising:
receiving a random access configuration message over a wireless channel, the random access configuration message indicating a channel metric and a threshold (“In this embodiment of this disclosure, optionally, before step 301, one or more of the following may be configured by the network side or prescribed by a protocol: …(3) configuration of a measurement threshold of a signal used for selecting a random access resource” – See [0057]-[0060]; “the configuration of the measurement threshold may further include: a measurement type corresponding to the measurement threshold of the signal … Optionally, the measurement type may include any one of the following: (1) RSRP; … (2) reference signal received quality (RSRQ); (3) a received signal strength indicator (RSSI); or (4) a channel occupancy ratio (CR)” – See [0066]-[0072]; The terminal receives a measurement configuration including a measurement threshold and );
identifying a reference signal based at least in part on a received configuration message and at least one of the channel metric or the threshold (“Further, the configuration information of the association relationship may include a combination of one or more the following: (a) a signal corresponding to a random access resource: optionally, the signal may include a combination of one or more of the following: an SSB, a CSI-RS” – See [0061]-[0063]; “the configuration of the measurement threshold may further include: a measurement type corresponding to the measurement threshold of the signal … Optionally, the measurement type may include any one of the following: (1) RSRP; … (2) reference signal received quality (RSRQ); (3) a received signal strength indicator (RSSI); or (4) a channel occupancy ratio (CR)” – See [0066]-[0072]; A reference signal (e.g., a CSI-RS or SSB) is identified based on the received configuration information and a channel metric such as RSRP, RSRQ, RSSI, etc.);
determining the channel metric based at least in part on receiving the random access configuration message, wherein determining the channel metric comprises receiving a measurement of the identified reference signal and selecting a first random access procedure from a plurality of random access procedures based at least in part on the channel metric and the threshold indicated in the random access configuration message (“the random access procedure type is selected based on an RSRP threshold (for example, −80 dBm) for cell 1 (or SSB1 or CSI-RS1) that is configured by the network side or prescribed by a protocol. In a case that an RSRP measurement result for cell 1 (or SSB1 or CSI-RS1) exceeds −80 dBm, the terminal selects a 2-step random access procedure (or referred to as a new 2-step random access procedure); otherwise, the terminal selects a 4-step random access procedure” – See [0123]; The UE determines a metric (e.g., RSRP) based on the configuration information, and measures the identified reference signal (e.g., SSB) based on the identified metric, wherein the metric is compared to a threshold to select a first random access procedure.  For example, when the measurement satisfies the threshold for a 2-step random access procedure (first random access procedure), then the 2-step random access procedure is selected); and
establishing a connection with a network device base station by performing the first random access procedure (“The terminal first selects a 2-step random access procedure as the random access procedure according to the rule for selecting a random access procedure type” – See [0106]; “Step 1: The terminal triggers a 2-step RACH procedure. The terminal transmits MsgA to the network side” – See [0029]-[0030]; The UE establishes a connection with the base station by performing the 2-step RACH and transmitting a MsgA to the base station).

Regarding Claim 2, Wu teaches the method of Claim 1.  Wu further teaches that the reference signal comprises a synchronization signal block (SSB), and wherein the channel metric comprises a reference signal received power (RSRP) (“the configuration of the measurement threshold may further include: a measurement type corresponding to the measurement threshold of the signal … Optionally, the measurement type may include any one of the following: (1) RSRP; … (2) reference signal received quality (RSRQ); (3) a received signal strength indicator (RSSI); or (4) a channel occupancy ratio (CR)” – See [0066]-[0072]; “Further, the configuration information of the association relationship may include a combination of one or more the following: (a) a signal corresponding to a random access resource: optionally, the signal may include a combination of one or more of the following: an SSB, a CSI-RS” – See [0061]-[0063]; “the random access procedure type is selected based on an RSRP threshold (for example, −80 dBm) for cell 1 (or SSB1 or CSI-RS1) that is configured by the network side or prescribed by a protocol. In a case that an RSRP measurement result for cell 1 (or SSB1 or CSI-RS1) exceeds −80 dBm, the terminal selects a 2-step random access procedure (or referred to as a new 2-step random access procedure); otherwise, the terminal selects a 4-step random access procedure” – See [0123]; The reference signal is an SSB and the metric is RSRP).

Regarding Claim 3, Wu teaches the method of Claim 1.  Wu further teaches that the reference signal comprises a channel state information reference signal (CSI-RS) (“Further, the configuration information of the association relationship may include a combination of one or more the following: (a) a signal corresponding to a random access resource: optionally, the signal may include a combination of one or more of the following: an SSB, a CSI-RS” – See [0061]-[0063]; The reference signal is a CSI-RS).

Regarding Claim 4, Wu teaches the method of Claim 1.  Wu further teaches that the channel metric comprises one or more of: a received signal strength indicator (RSSI), reference signal received quality (RSRQ), a signal-to-noise ratio (SNR), or a signal-to-interference-plus-noise ratio (SINR) (“the configuration of the measurement threshold may further include: a measurement type corresponding to the measurement threshold of the signal … Optionally, the measurement type may include any one of the following: (1) RSRP; … (2) reference signal received quality (RSRQ); (3) a received signal strength indicator (RSSI); or (4) a channel occupancy ratio (CR)” – See [0066]-[0072]; The metric is an RSSI or RSRQ).

Regarding Claim 5, Wu teaches the method of Claim 1.  Wu further teaches selecting between a two-step random access procedure and a four-step random access procedure based at least in part on comparing the channel metric to the threshold (“the random access procedure type is selected based on an RSRP threshold (for example, −80 dBm) for cell 1 (or SSB1 or CSI-RS1) that is configured by the network side or prescribed by a protocol. In a case that an RSRP measurement result for cell 1 (or SSB1 or CSI-RS1) exceeds −80 dBm, the terminal selects a 2-step random access procedure (or referred to as a new 2-step random access procedure); otherwise, the terminal selects a 4-step random access procedure” – See [0123]; The RSRP is compared to the threshold to select between 2-step and 4-step random access).

Regarding Claim 6, Wu teaches the method of Claim 1.  Wu further teaches selecting the two-step random access procedure if the channel metric satisfies the threshold (“the random access procedure type is selected based on an RSRP threshold (for example, −80 dBm) for cell 1 (or SSB1 or CSI-RS1) that is configured by the network side or prescribed by a protocol. In a case that an RSRP measurement result for cell 1 (or SSB1 or CSI-RS1) exceeds −80 dBm, the terminal selects a 2-step random access procedure (or referred to as a new 2-step random access procedure); otherwise, the terminal selects a 4-step random access procedure” – See [0123]; When the -80 dBm threshold for 2-step random access is satisfied, the terminal selects 2-step random access).

Regarding Claim 7, Wu teaches the method of Claim 1.  Wu further teaches selecting the four-step random access procedure if the channel metric fails to satisfy the threshold (“the random access procedure type is selected based on an RSRP threshold (for example, −80 dBm) for cell 1 (or SSB1 or CSI-RS1) that is configured by the network side or prescribed by a protocol. In a case that an RSRP measurement result for cell 1 (or SSB1 or CSI-RS1) exceeds −80 dBm, the terminal selects a 2-step random access procedure (or referred to as a new 2-step random access procedure); otherwise, the terminal selects a 4-step random access procedure” – See [0123]; When the -80 dBm threshold for 2-step random access is not satisfied, the terminal selects 4-step random access).

Claim 45 is rejected based on reasoning similar to Claim 1.

Regarding Claim 46, Wu teaches the apparatus of Claim 45.  Wu further teaches that the reference signal comprises one or more of: a synchronization signal block (SSB) or channel state information reference signal (CSI-RS) (“Further, the configuration information of the association relationship may include a combination of one or more the following: (a) a signal corresponding to a random access resource: optionally, the signal may include a combination of one or more of the following: an SSB, a CSI-RS” – See [0061]-[0063]), and
wherein the channel metric comprises one or more of: a received signal strength indicator (RSSI), reference signal received power (RSRP), reference signal received quality (RSRQ), a signal-to-noise ratio (SNR), or a signal-to-interference-plus-noise ratio (SINR) (“the configuration of the measurement threshold may further include: a measurement type corresponding to the measurement threshold of the signal … Optionally, the measurement type may include any one of the following: (1) RSRP; … (2) reference signal received quality (RSRQ); (3) a received signal strength indicator (RSSI); or (4) a channel occupancy ratio (CR)” – See [0066]-[0072]).

Regarding Claim 49, Wu teaches the apparatus of Claim 45.  Wu further teaches selecting between a two-step random access procedure and a four-step random access procedure based at least in part on comparing the channel metric to the threshold; select the two-step random access procedure if the channel metric satisfies the threshold; and select the four-step random access procedure if the channel metric fails to satisfy the threshold (“the random access procedure type is selected based on an RSRP threshold (for example, −80 dBm) for cell 1 (or SSB1 or CSI-RS1) that is configured by the network side or prescribed by a protocol. In a case that an RSRP measurement result for cell 1 (or SSB1 or CSI-RS1) exceeds −80 dBm, the terminal selects a 2-step random access procedure (or referred to as a new 2-step random access procedure); otherwise, the terminal selects a 4-step random access procedure” – See [0123]; The terminal selects the 2-step procedure when the metric (e.g., RSRP) satisfies the threshold and selects the 4-step procedure when the metric does not satisfy the threshold).

Claims 33, 35, 36, 77 and 79 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2019/0132882).

Regarding Claim 33, Li teaches a method for wireless communications at a user equipment (UE), comprising:
receiving a control message from a network device, the control message specifying for the UE to use a first random access procedure from a plurality of random access procedures to configure a random access message (“From the PRACH configuration, the UE obtains one or multiple of the following RA related parameters, such as a PRACH preamble format, indicator to use the 2-step RA or the 4-step RA” – See [0156]; “In one example, a gNB can explicitly indicate the use of a 2-step RA process through higher layer parameters. Specifically, the usage of 2-step RA can be indicated explicitly by the gNB to UEs through PRACH configuration parameters in a system information block. Then, after UE selects a SS/PBCH block index k after initial synchronization, the UE receives the PRACH configuration (e.g., from system information). From the PRACH configuration, the UE can determine use of 2-step RA, as well as the format for preamble sequence and the format for the data part in Msg1” – See [0262]; The UE receives a PRACH configuration (control message) from the gNB (network device), wherein the PRACH configuration specifies for the UE to use a first random access procedure (e.g., 2-step random access) from a plurality of random access procedures (e.g., 2-step or 4-step random access)); and
establishing a connection with the network device base station by performing the first random access procedure (“In step 1 of the 2-step RA 801, a UE transmits to a gNB a random access preamble (PRACH) and a data part that can include an identity for the UE (UE-ID), and other information such as RRC connection request, etc., subject to a successful LBT on unlicensed band” – See [0152]; The UE establishes a connection by performing the first random access procedure (e.g., 2-step random access) and transmitting msg1 to the gNB).

Regarding Claim 35, Li teaches the method of Claim 33.  Li further identifying a listen before talk (LBT) procedure associated with the random access message indicated in the control message; and configuring an LBT operation to be performed prior to transmitting the random access message based at least in part on identifying the LBT procedure (“In step 1 of the 2-step RA 801, a UE transmits to a gNB a random access preamble (PRACH) and a data part that can include an identity for the UE (UE-ID), and other information such as RRC connection request, etc., subject to a successful LBT on unlicensed band” – See [0152]).

Regarding Claim 36, Li teaches the method of Claim 35.  Li further teaches that the LBT operation is configured based at least in part on a priority associated with the first random access procedure (“wherein the transceiver is further configured to receive, from the eNB, a plurality of LBT operations that is prioritized and ordered based on a transmission direction and carrier scheduling operation” – See [0107]).

Claim 77 is rejected based on reasoning similar to Claim 33.
Claim 79 is rejected based on reasoning similar to Claims 35 and 36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2021/0352713) in view of in view of Park et al. (US 2018/0279186).

Regarding Claim 8, Wu teaches the method of Claim 1.  Wu does not explicitly teach receiving a timing advance, wherein the random access configuration message comprises the timing advance, and selecting the first random access procedure comprises selecting a two-step random access procedure as the first random access procedure based at least in part on the timing advance.
However, Park teaches receiving a timing advance, wherein the random access configuration message comprises the timing advance, and selecting the first random access procedure comprises selecting a two-step random access procedure as the first random access procedure based at least in part on the timing advance (“A wireless device may receive random access information from a source base station for accessing a target cell. The random access information may comprise, e.g., an indication of a type of random access procedure, such as a two-step random access procedure or a four-step random access procedure, for the wireless device. The random access information may also comprise timing advance information for uplink transmissions and/or downlink transmissions for the wireless device in the target cell, such as for a random access preamble, a random access response, and/or one or more transport blocks. The timing advance information may indicate, e.g., whether the timing advance value is zero or not, and/or an estimated time advance value. Receiving the random access information from a source base station, as opposed to waiting to receive system information comprising random access information for a target base station, may enable a wireless device to reduce handover delay. The wireless device may perform a random access procedure as part of a handover to a target cell based on one or more elements of received random access information” – See [0323]; “At step 3402, the wireless device may determine, based on the random access information, whether the handover command message indicates a two-step random access procedure. If the wireless device determines that a two-step random access procedure is indicated, the wireless device, at step 3404, may send to a target base station a random access preamble for a two-step RA procedure” – See [0358]; “If a base station has macro coverage, a wireless device having a stored and/or persisted TA value, e.g., a stationary or near stationary wireless device such as a sensor-type wireless device, may perform a two-step RA procedure” – See [0265]; A random access configuration message received from a source base station comprises a timing advance value for a target base station, and the UE performs a 2-step random access procedure using the indicated timing advance value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include receiving a timing advance, wherein the random access configuration message comprises the timing advance, and selecting the first random access procedure comprises selecting a two-step random access procedure as the first random access procedure based at least in part on the timing advance.  Motivation for doing so would be to reduce handover delays since the UE doesn’t have to wait to receive random access information from the target base station (See Park, [0323]).

Regarding Claim 9, Wu in view of Park teaches the method of Claim 8.  Park further teaches that the random access configuration message comprises an indication of the timing advance (“A wireless device may receive random access information from a source base station for accessing a target cell. The random access information may comprise, e.g., an indication of a type of random access procedure, such as a two-step random access procedure or a four-step random access procedure, for the wireless device. The random access information may also comprise timing advance information for uplink transmissions and/or downlink transmissions for the wireless device in the target cell, such as for a random access preamble, a random access response, and/or one or more transport blocks. The timing advance information may indicate, e.g., whether the timing advance value is zero or not, and/or an estimated time advance value. Receiving the random access information from a source base station, as opposed to waiting to receive system information comprising random access information for a target base station, may enable a wireless device to reduce handover delay. The wireless device may perform a random access procedure as part of a handover to a target cell based on one or more elements of received random access information” – See [0323]; The random access configuration message received from the source base station comprises a timing advance value for the target base station).

Regarding Claim 10, Wu in view of Park teaches the method of Claim 8.  Park further teaches that the random access configuration message is received during a connected mode and the timing advance is determined based at least in part on an uplink time (“A wireless device in an RRC connected state may perform a two-step RA procedure, e.g., when performing a network initiated handover” – See [0266]; “The eNB may estimate the uplink timing from the random access preamble transmitted by the UE. The TA command may be derived by the eNB based on the estimation of the difference between the desired UL timing and the actual UL timing” – See [0203]; “The first value for the timing advance may be estimated by, e.g., the source base station 2802” – See [0329]; The UE is in the RRC connected state when receiving the random access configuration from the source base station.  The timing advance may be estimated by the source base station based on an uplink timing).

Claim 52 is rejected based on reasoning similar to Claim 8.
Claim 53 is rejected based on reasoning similar to Claim 9.
Claim 54 is rejected based on reasoning similar to Claim 10.

Claims 11 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2021/0352713) in view of Park et al. (US 2018/0279186) and further in view of Wang et al. (US 2007/0149206).

Regarding Claim 11, Wu in view of Park teaches the method of Claim 8.  Wu teaches identifying the reference signal based at least in part on the random access configuration message as shown above with respect to Claim 1.
Wu and Park do not explicitly teach that the timing advance is estimated based at least in part on the reference signal.
However, Wang teaches that a timing advance is estimated based at least in part on a reference signal (“In one embodiment, a user equipment ( UE) autonomously computes and applies a timing advance (TA) value based on the current source cell/Node-B timing value, cell/Node-B beacon channel reference signal measurements and knowledge of the relative time difference, (if any), between the source and target cells/Node-Bs” – See Abstract; A timing advance is computed based on a reference signal measurement and knowledge of a timing difference between source/target base stations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu such that the timing advance is estimated based at least in part on the reference signal.  Motivation for doing so would be to provide a fast timing adjustment mechanism for immediately synchronizing transmission (See Wang, [0006]).

Claim 55 is rejected based on reasoning similar to Claim 11.

Claims 12 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2021/0352713) in view of Jeon et al. (US 2020/0107369).

Regarding Claim 12, Wu teaches the method of Claim 1.  Wu does not explicitly teach selecting a four-step random access procedure as the first random access procedure based at least in part on a failure to determine a timing advance from the random access configuration message.
However, Jeon teaches selecting a four-step random access procedure as the first random access procedure based at least in part on a failure to determine a timing advance from the random access configuration message (“if a wireless device has no valid TA, the wireless device may perform a four-step RA procedure in FIG. 12 and/or FIG. 25” – See [0508]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to select a four-step random access procedure as the first random access procedure based at least in part on a failure to determine a timing advance from the random access configuration message.  Motivation for doing so would be to enable the UE to obtain a timing advance by alternate means after failing to determine a timing advance from the random access configuration message by transmitting a random access preamble and obtaining a timing advance value in the random access response, as is known in the art (See Jeon, [0513]).

Claim 56 is rejected based on reasoning similar to Claim 12.

Claims 13, 14 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2021/0352713) in view of Chen et al. (US 2020/0146069) and Yu et al. (US 2017/0094571).

Regarding Claim 13, Wu teaches the method of Claim 1.  Wu does not explicitly teach receiving a random access capability received from the network device.
However, Chen teaches receiving a random access capability received from the network device (“example, when the indicator (e.g., transmitted in MIB, SIB1, or other SIs) is a Boolean, having a value of `1` may show that the cell supports the 2-step RA procedure, while having a value of `0` may indicate that the cell does not support the 2-step RA procedure” – See [0063]; The UE receives random access capability information from the base station in an MIB, wherein the capability may be, for example, support for 2-step random access).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to include receiving a random access capability received from the network device.  Motivation for doing so would be to enable the UE and base station to negotiate their capabilities and determine an appropriate random access procedure (See Chen, [0059]).
Wu does not explicitly teach determining a cell reselection priority based at least in part on the random access capability. 
However, Yu teaches determining a cell reselection priority based at least in part on a capability of the cell (“For example, if the capability of the base station and the capability of the terminal match perfectly, the cell reselection priority of the base station is set as priority 1; if the capability of the base station and the capability of the terminal have an intersection, the cell reselection priority of the base station is set as priority 2; if the capability of the base station and the capability of the terminal do not have an intersection, the cell reselection priority of the base station is set as priority 3. Herein, priority 1>priority 2>priority 3 indicates that the priority 1 is higher than the priority 2 and the priority 3” – See [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu to determine a cell reselection priority based at least in part on the random access capability.  Motivation for doing so would be to ensure that there is not a mismatch between the capabilities of the UE and the base station (See Yu, [0005]).

Regarding Claim 14, Wu in view of Chen and Yu teaches the method of Claim 13.  As shown above with respect to Claim 13, Yu teaches that the cell reselection priority is based at least in part on a capability of the base station.  Chen further teaches that the capability is a random access capability, wherein the random access capability is received in a master information block (MIB) signal (“example, when the indicator (e.g., transmitted in MIB, SIB1, or other SIs) is a Boolean, having a value of `1` may show that the cell supports the 2-step RA procedure, while having a value of `0` may indicate that the cell does not support the 2-step RA procedure” – See [0063]).

Claim 57 is rejected based on reasoning similar to Claims 13 and 14.

Claims 34 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0132882) in view of Su et al. (US 2020/0374925).

Regarding Claim 34, Li teaches the method of Claim 33.  Li does not explicitly teach that the control message comprises one or more of: a paging message, physical downlink control channel (PDCCH) message, media access control (MAC) control element, or radio resource control (RRC) signaling.
However, Su teaches that the control message comprises one or more of: a paging message, physical downlink control channel (PDCCH) message, media access control (MAC) control element, or radio resource control (RRC) signaling (“In another possible implementation, the network device may send the random access configuration information in a manner such as broadcast, or by using radio resource control (RRC) dedicated signaling, a media access control (MAC) control element, or downlink control information (DCI)” – See [0205]; The random access configuration (control message) is RRC signaling or a MAC CE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li such that the control message comprises radio resource control (RRC) signaling.  Motivation for doing so would be to provide the information to the UE via dedicated signaling.

Claim 78 is rejected based on reasoning similar to Claim 34.

Response to Arguments
On pages 10-11 of the remarks, Applicant argues in substance that Suzuki does not teach “identifying a reference signal based at least in part on a received configuration message and at least one of the channel metric or the threshold,” as recited in claims 1 and 45.  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the Wu reference which was cited in a previous Office Action.

On pages 11-12 of the remarks, Applicant argues in substance that Suzuki does not teach “receiving a control message from a network device, the control message specifying for the UE to use a first random access procedure from a plurality of random access procedures to configure a random access message,” as recited in claims 33 and 77.  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Li reference.

On pages 13-14 of the remarks, Applicant argues in substance that Park does not teach “selecting a two-step random access procedure as the first random access procedure based at least in part on the timing advance.”  Applicant’s arguments have been fully considered but they are not persuasive.  The language “based at least in part on the timing advance” is very broad and does not recite any specific details as to precisely how the selection of the two-step random access procedure is made based on the timing advance.  Furthermore, the Examiner has cited additional passages from Park.  In particular, Park discloses “If a base station has macro coverage, a wireless device having a stored and/or persisted TA value, e.g., a stationary or near stationary wireless device such as a sensor-type wireless device, may perform a two-step RA procedure” (See [0265]).  Thus, when the UE already has a valid TA value for a target cell when performing handover, it may select the 2-step random access procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478